Citation Nr: 0123588	
Decision Date: 09/27/01    Archive Date: 10/02/01

DOCKET NO.  96-13 769A	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in San Juan, 
Puerto Rico


THE ISSUES

1.  Entitlement to an increased rating for lumbar 
paravertebral fibromyositis, currently rated as 20 percent 
disabling.  

2.  Entitlement to an increased rating for cervical 
paravertebral fibromyositis, currently rated as 10 percent 
disabling.


REPRESENTATION

Appellant represented by:	Puerto Rico Public Advocate 
for Veterans Affairs


WITNESS AT HEARING ON APPEAL

Appellant



ATTORNEY FOR THE BOARD

D. Havelka, Counsel


INTRODUCTION

The veteran served in the National Guard.  He is service-
connected for an injury he incurred during his National Guard 
service.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from an August 1995 rating decision by the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
San Juan, Puerto Rico.  That rating decision, in part, 
granted an increased rating of 10 percent for the veteran's 
service-connected lumbar spine disorder and granted an 
increased rating of 10 percent for his service-connected 
cervical spine disorder, both evaluations effective August 
18, 1994.  Subsequently, a December 1996 rating decision 
granted an increased rating of 20 percent for the lumbar 
spine disorder, also effective August 18, 1994.  

The case was previously before the Board in November 1997, 
when it was remanded to retrieve the veteran's records from 
the Social Security Administration (SSA).  The requested 
development has been completed.  The Board now proceeds with 
its review of the appeal.  


FINDINGS OF FACT

1.  The RO has obtained all relevant evidence necessary for 
an equitable disposition of the veteran's appeal.

2.  The veteran's service-connected lumbar paravertebral 
fibromyositis is manifested by a range of motion of the 
lumbar spine with forward flexion to 55 degrees, extension to 
10 degrees, left lateral flexion to 20 degrees, right lateral 
flexion to 30 degrees, and left and right rotation to 30 
degrees; muscle spasm; and objective evidence of pain on most 
ranges of motion.  

3.  The service-connected lumbar paravertebral fibromyositis 
does not result in more than moderate limitation of motion of 
the lumbar spine.  

4.  The veteran's service-connected cervical paravertebral 
fibromyositis is manifested by a range of motion of the 
cervical spine with flexion to 30 degrees, extension to 30 
degrees, left and right lateral flexion to 30, and right and 
left rotation to 40 degrees; muscle spasm; and objective 
evidence of pain on extension.  

5.  The service-connected cervical paravertebral 
fibromyositis does not result in more than slight limitation 
of motion of the cervical spine.  


CONCLUSIONS OF LAW

1.  The criteria for a rating in excess of 20 percent for 
lumbar paravertebral fibromyositis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5021, 5292 
(2000).  

2.  The criteria for a rating in excess of 10 percent for 
cervical paravertebral fibromyositis have not been met.  
38 U.S.C.A. §§ 1155, 5107 (West 1991); 38 C.F.R. Part 4, 
including §§ 4.7, 4.71a and Diagnostic Codes 5021, 5290 
(2000).  


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Veterans Claims Assistance Act (VCAA)

There has been a significant change in the law during the 
pendency of this appeal.  On November 9, 2000, the President 
signed into law the Veterans Claims Assistance Act of 2000 
(VCAA), Pub. L. No. 106-475, 114 Stat. 2096 (2000).  Among 
other things, this law eliminates the concept of a well-
grounded claim, redefines the obligations of VA with respect 
to the duty to assist, and supersedes the decision of the 
Court in Morton v. West, 12 Vet. App. 477 (1999), withdrawn 
sub nom. Morton v. Gober, No. 96-1517 (U.S. Vet. App. Nov. 6, 
2000) (per curiam order), which had held that VA cannot 
assist in the development of a claim that is not well 
grounded.  This change in the law is applicable to all claims 
filed on or after the date of enactment of VCAA, or filed 
before the date of enactment and not yet final as of that 
date.  Veterans Claims Assistance Act of 2000, Pub. L. No. 
106-475, § 7, subpart (a), 114 Stat. 2096, ___ (2000).  
See also Karnas v. Derwinski, 1 Vet. App. 308 (1991).  More 
recently, new regulations were adopted to implement the VCAA.   
See 66 Fed. Reg. 45,620 (Aug. 29, 2001) (to be codified as 
amended at 38 C.F.R §§ 3.102, 3.156(a), 3.159 and 3.326(a)).

The new law and regulations impose a significant duty to 
assist the veteran in his claim and to provide the veteran 
notice of evidence needed to support the claim, including the 
statement of the case issued in March 1996 containing the 
schedular rating criteria that would warrant higher ratings 
for his disabilities.  The Board finds that remand is not 
required in the present case.  The veteran has been notified 
on numerous occasions as to the evidence needed to support 
his claim.  Moreover, the veteran has been accorded VA 
examinations to ascertain the extent of his service 
connection disabilities.  The RO has also obtained the 
medical evidence identified by the veteran as being related 
to his claim.  As such, the Board finds the veteran is not 
prejudiced by appellate review at this time without initial 
RO adjudication after enactment of the VCAA.  See Bernard v. 
Brown, 4 Vet. App. 384 (1993).

The most recent VA examination of the veteran was conducted 
in September 1996.  While this examination is five years old, 
there is no indication that the examination is inadequate for 
rating the veteran's service-connected spine disabilities.  
Specifically, this examination was conducted after the 
veteran testified at an August 1996 RO hearing officer 
hearing that his disability had increased in severity.  
Moreover, in February 2001, the veteran contacted the Board 
but he did not assert that his disability had increased since 
the 1996 VA examination, nor did he assert that the 1996 VA 
examination was inadequate.   

In the future, should the veteran feel that his service-
connected lumbar spine and cervical spine disabilities have 
increased in severity, he should file another claim for an 
increased rating, along with evidence of increased 
disability, medical, if possible, and request another VA 
Compensation and Pension examination.  

II.  Rating Considerations

Service-connected disabilities are rated in accordance with a 
schedule of ratings which are based on average impairment of 
earning capacity.  Separate diagnostic codes identify the 
various disabilities.  38 U.S.C.A. § 1155 (West 1991); 
38 C.F.R. § 3.321, and Part 4 (2000). 

The disability ratings evaluate the ability of the body to 
function as a whole under the ordinary conditions of daily 
life including employment.  Evaluations are based on the 
amount of functional impairment; that is, the lack of 
usefulness of the rated part, or system] in self support of 
the individual.  38 C.F.R. § 4.10 (2000).

Where there is a question as to which of two evaluations 
shall be applied, the higher evaluation will be assigned if 
the disability picture more nearly approximates the criteria 
for the higher rating.  38 C.F.R. § 4.7 (2000).

In considering the severity of a disability, it is essential 
to trace the medical history of the veteran.  38 C.F.R. 
§§ 4.1, 4.2, 4.41(2000).  Consideration of the whole-recorded 
history is necessary so that a rating may accurately reflect 
the elements of disability present.  38 C.F.R. § 4.2 (2000); 
Peyton v. Derwinski, 1 Vet. App. 282 (1991).  However, while 
the regulations require review of the recorded history of a 
disability by the adjudicator to ensure a more accurate 
evaluation, the regulations do not give past medical reports 
precedence over the current medical findings.  Where an 
increase in the disability rating is at issue, the present 
level of the veteran's disability is the primary concern.  
Francisco v. Brown, 7 Vet. App. 55, 58 (1994).

When a disability is encountered that is not listed in the 
rating schedule it is permissible to rate under a closely 
related disease or injury in which the functions affected, 
the anatomical location and the symptomatology are closely 
analogous to the condition actually suffered from.  38 C.F.R. 
§ 4.20 (2000).

III.  Medical Evidence

The medical evidence of record reveals that the veteran was 
injured in an automobile accident while returning home from a 
period of National Guard training in 1985.  As a result, he 
incurred a blunt trauma injury to the chest with resulting 
injuries to his neck, cervical spine, and his low back, 
lumbar spine.  

There is a large volume of medical records contained in the 
veteran's claims file.  However, most of these are 
psychiatric treatment records which are unrelated to the 
veteran's current claims for increased ratings.  

In December 1994 a VA examination of the veteran was 
conducted.  The veteran reported having total back pain with 
radiation of the pain into his right leg.  Physical 
examination revealed no back deformities, no neurologic 
deficit, and no muscular atrophy.  However, there was 
tenderness to palpation of the cervical and lumbar 
paravertebral muscles.  Range of motion testing of the lumbar 
spine revealed forward flexion to 70 degrees; extension to 20 
degrees; right and left lateral flexion to 17 degrees; left 
rotation to 30 degrees; and, right rotation to 35 degrees.  
Range of motion testing of the cervical spine revealed 
forward flexion to 26 degrees; extension to 30 degrees; left 
lateral flexion to 10 degrees; right lateral flexion to 12 
degrees; and right and left rotation to 37 degrees.  There 
was no objective evidence of pain on motion in any movement 
of the cervical or lumbar spine.  X-ray examination revealed 
no evidence of fracture of disc space abnormality.  However, 
there was some "straightening of the normal lordosis which 
could represent a muscle spasm."  The diagnosis was 
costochondritis and cervicolumbar paravertebral 
fibromyositis.  

September and October 1995 VA treatment records reveal that 
the veteran had complaints of back pain and was treated for 
muscle spasm in the trapezius muscle.  The accompanying VA 
radiology reports reveal that X-ray examination of the 
veteran's spine was conducted.  X-rays of the cervical spine 
revealed a suggestion of muscle spasm, while X-rays of the 
thoracic spine revealed "mild degenerative changes."  

Private medical reports in July 1996 note a normal range of 
motion of the neck, but with pain, and a normal range of 
motion of the trunk, with discomfort during right lateral 
flexion.

In September 1996, the most recent VA examination of the 
veteran was conducted.  Again, the veteran reported 
complaints of localized neck and low back pain.  Physical 
examination revealed no fixed deformities of the spine and no 
postural abnormalities of the back.  However, there was 
evidence of muscle spasm of the both the cervical and lumbar 
paravertebral muscles.  Range of motion testing of the lumbar 
spine revealed forward flexion to 55 degrees; extension to 10 
degrees; left lateral flexion to 20 degrees; right lateral 
flexion to 30 degrees; and left and right rotation to 30 
degrees.  Range of motion testing of the cervical spine 
revealed forward flexion to 30 degrees; extension to 30 
degrees; left and right lateral flexion to 30; and right and 
left rotation to 40 degrees.  There was objective evidence of 
pain on extension of the cervical spine and on all movement 
of the lumbar spine except for rotations.  Reflexes were 
normal; there was no muscle atrophy and straight leg raising 
was negative.  The diagnosis was cervical and lumbar 
paravertebral fibromyositis.  

IV.  Analysis

Initially, we note that the veteran's cervical and lumbar 
paravertebral fibromyositis is rated under diagnostic code 
5021 for myositis.  Disabilities rated under diagnostic code 
5021 are "rated on limitation of motion of affected parts, 
as arthritis."  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5021 (2000). 

As such, the service connected lumbar paravertebral 
fibromyositis is currently rated as 20 percent disabling 
under diagnostic code 5292 for limitation of motion of the 
lumbar spine.  That rating contemplates moderate limitation 
of motion of the lumbar spine.  A 40 percent rating 
contemplates severe limitation of motion of the lumbar spine.  
The 40 percent rating is the highest rating assignable under 
this diagnostic code.  38 C.F.R. Part 4, § 4.71a, Diagnostic 
Code 5292 (2000).   

The medical evidence of record reveals that the veteran's 
service-connected lumbar spine disability as most recently 
recorded involves limitation of range of motion with forward 
flexion to 55 degrees, extension to 10 degrees, left lateral 
flexion to 20 degrees, right lateral flexion to 30 degrees, 
and left and right rotation to 30 degrees.  [An individual 
with forward flexion to 90 degrees can bend forward such that 
his or her trunk is roughly parallel to the ground, 
representing a useful, normal range of this motion; flexion 
half that distance would be to 45 degrees.]  There is also 
objective evidence of muscle spasm and pain on most ranges of 
motion of the lumbar spine.  The veteran is currently rated 
as having moderate limitation of motion of the lumbar spine 
which warrants a 20 percent disability rating.  While the 
limitation of motion of the lumbar spine increased slightly 
from the VA examination to the time of the examination in 
1996, 1994 (but with apparently normal ranges of motion shown 
in July 1996), the evidence does not show that the increase 
approaches that of severe limitation of motion of the lumbar 
spine.  Also the Board has looked at other diagnostic codes 
used to rate lumbar spine disabilities.  We note that under 
Diagnostic Code 5295 for lumbosacral strain, a 20 percent 
rating is warranted for muscle spasm and loss of lateral 
spine motion.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5295 (2000).  The veteran does have lumbar muscle spasm, but 
does not have loss of lateral motion.  The evidence of record 
reveals that the veteran has moderate limitation of motion of 
the lumbar spine.  The preponderance of the evidence is 
against an increased rating for his service-connected lumbar 
paravertebral fibromyositis.  

The service connected cervical paravertebral fibromyositis is 
currently rated as 10 percent disabling under Diagnostic Code 
5290 for limitation of motion of the cervical spine.  That 
rating contemplates slight limitation of motion of the 
cervical spine.  A 20 percent rating contemplates moderate 
limitation of motion of the cervical spine while a 30 percent 
rating contemplates severe limitation of motion.  The 30 
percent rating is the highest rating assignable under this 
diagnostic code.  38 C.F.R. Part 4, § 4.71a, Diagnostic Code 
5290 (2000). 

The medical evidence of record reveals that the veteran's 
service-connected cervical spine disability, as shown by VA 
examination in 1996, is manifested by a range of motion with 
flexion to 30 degrees, extension to 30 degrees, left and 
right lateral flexion to 30, and right and left rotation to 
40 degrees.  [Flexion involves bending the neck toward the 
chest, in extension the neck bends backward, and rotation 
involves turning the head from side to side.]  These findings 
represent a range of motion slightly better than that shown 
on examination in 1994, but not as good as the findings 
reported from the July 1996 examination.  There is also 
objective evidence of muscle spasm and of pain on extension.  
These findings show slight limitation of motion of lateral 
flexion and rotation of the veteran's cervical spine.  
However, his range of motion for flexion and extension are 
normal, as the veteran is able to move his head to a degree 
commensurate with normal activities, such as looking over his 
shoulder while driving a car or bending the neck to read.  
There is some pain on extension and evidence of muscle spasm.  
However, the evidence of record reveals that the veteran's 
cervical spine disability results in no more than slight 
limitation of motion of the lumbar spine.  As such, the 
preponderance of the evidence is against an increased rating.  

In DeLuca v. Brown, 8 Vet. App. 202 (1995), The United States 
Court of Appeals for Veterans Claims (known as the United 
States Court of Veterans Appeals prior to March 1, 1999) 
(hereinafter, "the Court") held that 38 C.F.R. §§ 4.40, 
4.45, 4.59 (2000) were not subsumed into the diagnostic codes 
under which a veteran's disabilities are rated.  Therefore, 
the Board has to consider the "functional loss" of a 
musculoskeletal disability under 38 C.F.R. § 4.40 (2000), 
separate from any consideration of the veteran's disability 
under the diagnostic codes.  DeLuca, 8 Vet. App. 202, 206 
(1995).  Functional loss may occur as a result of weakness or 
pain on motion of the affected body part.  38 C.F.R. § 4.40 
(2000).  

VA regulations § 4.40 describes functional loss and indicates 
that :

Disability of the musculoskeletal system is 
primarily the inability, due to damage or 
infection in parts of the system, to perform the 
normal working movements of the body with normal 
excursion, strength, speed, coordination and 
endurance.  It is essential that the examination 
on which ratings are based adequately portray the 
anatomical damage, and the functional loss, with 
respect to all these elements.  The functional 
loss may be due to absence of part, or all, of the 
necessary bones, joints and muscles, or associated 
structures, or to deformity, adhesions, defective 
innervation, or other pathology, or it may be due 
to pain, supported by adequate pathology and 
evidenced by the visible behavior of the claimant 
undertaking the motion.  Weakness is as important 
as limitation of motion, and a part which becomes 
painful on use must be regarded as seriously 
disabled.  A little used part of the 
musculoskeletal system may be expected to show 
evidence of disuse, either through atrophy, the 
condition of the skin, absence of normal callosity 
or the like.  

38 C.F.R. § 4.40 (2000).

The factors involved in evaluating, and rating, disabilities 
of the joints include: weakness; fatigability; 
incoordination; restricted or excess movement of the joint; 
or, pain on movement.  38 C.F.R. § 4.45 (2000).  
Specifically, § 4.45 states that :

As regards the joints the factors of disability 
reside in reductions of their normal excursion of 
movements in different planes.  Inquiry will be 
directed to these considerations:  
	(a)	Less movement than normal (due to 
ankylosis, limitation or blocking, adhesions, 
tendon-tie-up, contracted scars, etc.).  
	(b)	More movement than normal (from flail 
joint, resections, nonunion of fracture, 
relaxation of ligaments, etc.).  
	(c)	Weakened movement (due to muscle injury, 
disease or injury of peripheral nerves, divided or 
lengthened tendons, etc.).  
	(d)	Excess fatigability.  
	(e)	Incoordination, impaired ability to 
execute skilled movements smoothly.  
	(f)	Pain on movement, swelling, deformity or 
atrophy of disuse. Instability of station, 
disturbance of locomotion, interference with 
sitting, standing and weight-bearing are related 
considerations.  For the purpose of rating 
disability from arthritis, the shoulder, elbow, 
wrist, hip, knee, and ankle are considered major 
joints; multiple involvements of the 
interphalangeal, metacarpal and carpal joints of 
the upper extremities, the interphalangeal, 
metatarsal and tarsal joints of the lower 
extremities, the cervical vertebrae, the dorsal 
vertebrae, and the lumbar vertebrae, are 
considered groups of minor joints, ratable on a 
parity with major joints.  The lumbosacral 
articulation and both sacroiliac joints are 
considered to be a group of minor joints, ratable 
on disturbance of lumbar spine functions. 

38 C.F.R. § 4.45 (2000).

These factors do not specifically relate to muscle or nerve 
injuries independently of each other, but rather, refer to 
overall factors which must be considered when rating the 
veteran's joint injury.  DeLuca, 202 Vet. App. 202, 206-07 
(1995).  

VA regulations also specifically address painful motion and 
state:

With any form of arthritis, painful motion is an 
important factor of disability, the facial 
expression, wincing, etc., on pressure or 
manipulation, should be carefully noted and 
definitely related to affected joints.  Muscle 
spasm will greatly assist the identification.  
Sciatic neuritis is not uncommonly caused by 
arthritis of the spine. The intent of the schedule 
is to recognize painful motion with joint or 
periarticular pathology as productive of 
disability.  It is the intention to recognize 
actually painful, unstable, or malaligned joints, 
due to healed injury, as entitled to at least the 
minimum compensable rating for the joint.  
Crepitation either in the soft tissues such as the 
tendons or ligaments, or crepitation within the 
joint structures should be noted carefully as 
points of contact which are diseased.  Flexion 
elicits such manifestations.  The joints involved 
should be tested for pain on both active and 
passive motion, in weight-bearing and nonweight-
bearing and, if possible, with the range of the 
opposite undamaged joint.  

38 C.F.R. § 4.59 (2000).

The appellant's complaints of discomfort and pain have been 
considered and have been taken into account in the assignment 
of the 20 percent rating for his lumbar spine and the 10 
percent rating for his cervical spine.  The Board has 
considered the veteran's claim for an increased rating for 
his musculoskeletal disability under all appropriate 
diagnostic codes.  As stated above, painful, unstable, or 
malaligned joints, due to healed injury, are entitled to at 
least the minimum compensable rating for the joint.  
38 C.F.R. § 4.59 (2000).  This has been accomplished in the 
present case as the veteran is assigned a 20 percent rating 
for his lumbar spine disability and a 10 percent rating for 
his cervical spine disability.  Moreover, although the Board 
is required to consider the effect of pain when making a 
rating determination, which has been done in this case, it is 
important to emphasize that the rating schedule does not 
provide a separate rating for pain.  See Spurgeon v. Brown, 
10 Vet. App. 194 (1997).  






	(CONTINUED ON NEXT PAGE)

ORDER

An increased rating for lumbar paravertebral fibromyositis is 
denied.

An increased rating for cervical paravertebral fibromyositis 
is denied.



		
	BETTINA S. CALLAWAY 
	Member, Board of Veterans' Appeals



 

